Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00483-CR

                                 David Michael MARTIN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 54th Judicial District Court, McLennan County, Texas
                                Trial Court No. 2012-59-C2
                       The Honorable Matt Johnson, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 18, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice